IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Honorable Wally Scott,                :
Mayor of the City of Reading              :
                                          :
           v.                             :        No. 1307 C.D. 2020
                                          :
City of Reading Charter Board,            :
                   Appellant              :


PER CURIAM                           ORDER


            NOW, December 6, 2021, having considered Appellee’s application for

reargument and Appellant’s answer in response thereto, the application is denied.